Since the trial of this case the original defendant Eleazer Cedar died, and his personal representatives have been substituted as defendants. He is referred to herein as defendant. The trial court has found that plaintiff and defendant made an oral agreement to form a partnership for the purchase of real estate, plaintiff contributing his knowledge, and defendant *Page 406 
the necessary cash, the profits to be equally divided after paying defendant his advances with interest, and the plaintiff having the right at any time to receive a conveyance of one-half interest in lands so purchased upon payment of one-half of the advances made thereon by the defendant.
In this action to dissolve the joint adventure, to compel the defendant to account, and to compel him also to execute a deed, the complaint has been dismissed, without hearing the evidence for the defense, on the ground that the agreement is void under the Statute of Frauds. Not only has there been a refusal to compel the execution of a deed; there has been a refusal even to compel an accounting as to profits or to charge the defendant with any obligations as to the lands said to have been acquired for the benefit of the joint adventure.
The question whether an oral contract for a partnership in lands is enforceable under the Statute of Frauds has been repeatedly answered in the affirmative by the decisions of this court.
"It is established, by abundant authority in this State, that a partnership may exist in reference to the purchase, sale and ownership of lands, and that it may be created by a parol agreement." (Traphagen v. Burt, 67 N.Y. 30, 33, citingChester v. Dickerson, 54 N.Y. 1, where the rule was stated but as dictum only.)
"Real estate purchased as partnership property is not within the prohibition of the statute. In the first place, it is not the case where the consideration is paid by one person and a conveyance taken in the name of another. The consideration is paid by all. It is not, therefore, within the letter of the statute. But a more substantial reason is, that property thus held is regarded as personal property, for the purpose of paying debts and adjusting the equities between the partners; and the individual member holding the legal title is a trustee for the partnership in respect to the property as personalty; and when *Page 407 
the debts are paid and the claims of the several members as between themselves paid, the trust for partnership is discharged and a trust results to the other members of the firm, and the heirs of such as have died, in the remainder, by operation of law, which is saved by section 50 of the statute, and the holder of the legal title then becomes a trustee of such remainder, as real estate for the benefit of persons interested. Such a trust is not prohibited, nor is it necessary for parties claiming the benefit of it to bring themselves within the exception in section 53." (Fairchild v. Fairchild, 64 N.Y. 471, at pp. 479, 480.)
It was sought in Pounds v. Egbert (117 App. Div. 756) to distinguish this case from the authorities cited. The case is not in point. It came up on an appeal from a judgment which did not adjudge that the premises in question were partnership property but on the contrary decreed specific performance of the agreement to convey land and as incidental to that relief directed an accounting to ascertain the contributions of each party. While the court held that specific performance could not be had, it granted a new trial to determine the question whether a partnership was ever formed between the parties. Here the contract of partnership was established and the question is whether plaintiff is entitled to any relief. While the complaint demands relief by way of specific performance it also demands dissolution of the partnership, an accounting and such other or further relief as may be proper.
The equitable jurisdiction over partnerships is a necessary outgrowth of the jurisdiction over accounting. (King v.Barnes, 109 N.Y. 267, 286.) No question of the indivisibility of contracts presents itself in this case. The question is altogether one of the proper relief to be granted in an action for accounting between partners. If the relief asked for goes too far, it does not follow that no relief can be granted. The court should have decided, *Page 408 
on the evidence before it, that defendant held the land as personal property as trustee to pay debts and adjust equities, and then became a trustee of the remainder as real estate for the benefit of plaintiff and defendant equally, and should have directed an accounting accordingly.
The judgment of the Appellate Division and that of the Special Term should be reversed and a new trial granted, with costs to abide the event.
CARDOZO, Ch. J., CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgments reversed.